Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim 1-28 are pending in the instant application.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Claims 1-14. 20*, 27* are drawn to a peptide.
*Please note that claim 20 is drawn to a pharmaceutical composition comprising the peptide of invention 1 or  nucleic acid construct of invention 2.  If Applicant elects invention 1, limitations drawn to invention 2 should be removed from claim 20.

*Please note that claim 27 is drawn to a synthetic peptide of invention 1 or  nucleic acid construct of invention 2.  If Applicant elects invention 1, limitations drawn to invention 2 should be removed from claim 27.



Claims 15-23, 27 are drawn to a nucleic acid sequence.
*Please note that claim 20 is drawn to a pharmaceutical composition comprising the peptide of invention 1 or nucleic acid construct of invention 2.  If Applicant elects invention 2, limitations drawn to invention 1 should be removed from claim 20.

*Please note that claim 27 is drawn to a synthetic peptide of invention 1 or  nucleic acid construct of invention 2.  If Applicant elects invention 2, limitations drawn to invention 1 should be removed from claim 27.


Claims 24-26 are drawn to a method of treating or preventing a disease comprising administering a peptide. 

Claim 28 is drawn to a method of using one of a peptide (invention 1) or a nucleic acid (invention 2).
*Please note that claim 28 is a “use” claim and “use” claims are not accepted in US practice.  Claims will be interpreted as methods of use (a method of treating) for restriction purposes, however, proper amendment of the claims to recite methods of use are required. Should applicant choose to amend this claim to make it proper, further restriction may be required.

 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups 1-4 share the common technical feature of a synthetic peptide comprising an MBD sequence and an NID sequence with a deletion of at least 50 amino acids.
However, Ayalon-Soffer (US7939634 cited in Applicant’s IDS) discloses a peptide comprising instant SEQ ID NO:1 and 2, wherein the sequence is at least 50 amino acids less than SEQ ID NO:3 or 4 (see SEQ ID NO:1152).  Thus, Groups 1-2 lack unity of invention in view of Ayalon-Soffer.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
List I: Peptide (Applicant should elect a single species of peptide with full sequence defined (i.e. each portion defined including if a NLS is present)

List II: Nucleic acid sequence (Applicant should elect a single species of nucleic acid sequence including the peptide it encodes (i.e. each portion defined including if a NLS is present)

List III: Expression vector (Applicant should elect and define a single expression vector)

List IV: Neurological disorder (Applicant should elect and define a single neurological disorder)

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claims 1, 15, 24..
The species of Lists I-II is not regarded as being of similar nature because each protein/nucleic acid sequence is a different structure and has a different function and thus requires differing searches (i.e. a different special technical feature).
The species of List III is not regarded as being of similar nature because each vector has a different structure and function and thus require differing searches (i.e. a different special technical feature).
The species of List IV is not regarded as being of similar nature because each disorder has different properties and thus require differing searches (i.e. a different special technical feature).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.  A species must be elected from List I for invention 1 and 3-4; List II for invention 2-4; List III for inventions 2-4 and List IV for inventions 3-4.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829.  The examiner can normally be reached on Monday-Friday 7:30-5:30 Est.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERINNE R DABKOWSKI/Examiner, Art Unit 1654